Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 1 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 2 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 3 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 4 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 5 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 6 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 7 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 8 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                  Exhibit Operating Agreement Page 9 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 10 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 11 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 12 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 13 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 14 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 15 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 16 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 17 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 18 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 19 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 20 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 21 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 22 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 23 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 24 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 25 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 26 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 27 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 28 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 29 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 30 of 31
Case 1:18-ap-01062 Doc 1-1 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                 Exhibit Operating Agreement Page 31 of 31
